Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/24/2020 have been fully considered.  Prior art Corrigan has been used to address the new limitation. 
Please see the rejection below for further detail.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-2, 13-16, 18-19 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 reads “first axis extending in a vertical direction” and “a second axis direction”.  This terminology is misleading as the first and second axes are in the same plane and in the same location.  It is understood that the centerline of the dip tube is misaligned with the first axis when it is completely inserted. The way this is worded is not straight forward.
Claims 18-19 read “an endless elastic member”.  It is not possible for an elastic member to be endless.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 13, 15, 18 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Corrigan (WO 2013153356 A1) in view of Cha et al. (USPN 4470526), as best understood.
Regarding Claim 1, Corrigan discloses a liquid withdrawing system comprising: a first container (11) formed in a cylindrical shape along a first axis extending in a vertical direction, the first container having on a top surface an opening portion extending in a direction of the first axis (Corrigan Annotated Fig. 4); and a liquid withdrawing device (12) attached to the opening portion, the liquid withdrawing device including: a cylindrical contact portion having a cylindrical shape, the cylindrical contact portion being in contact with an inner circumferential surface of the opening portion when the liquid withdrawing device is attached to the opening portion (Corrigan Annotated Fig. 4); an engaging claw connected to a lower end of the cylindrical contact 
Cha et al. teaches a recess (27) at a position on a bottom surface corresponding to the opening portion (Figs. 1 and 3-4) in order to empty more of the fluid from the container which decreases the cost and the time needed in between needing a new bottle of the liquid (Col. 1, Lines 14-25).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the bottle of Corrigan with a bottom having a recess as taught by Cha et al. in order to empty more of the fluid from the container which decreases the cost and the time needed in between needing a new bottle of the liquid.
The Corrigan/Cha et al. combination teaches a siphon tube (Corrigan, 27/Cha et al., 15) extending in the second axis direction and inserted toward the bottom surface of the first container (Corrigan, 11), the siphon tube having a fixed length (Cha et al., Fig. 3); and a flow channel portion (Corrigan, 26) having a liquid flow channel (Corrigan, 23) 
Regarding Claim 13, Corrigan does not disclose a notch at the distal end of the siphon tube.
Cha et al. teaches a notch (28) at the end of the siphon tube (15) in order to continue to allow liquid to flow into the siphon tube if the surface of the siphon tube is against a wall (Col. 2, Lines 8-25).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the siphon tube of Corrigan with a notch as taught by Cha et al. in order to continue to allow liquid to flow into the siphon tube if the surface of the siphon tube is against a wall.
The Corrigan/Cha et al. combination teaches the distal end of the siphon tube (Corrigan, 27/Cha et al., 15) has a notch portion (Cha et al., 28) communicating 
Regarding Claim 15, Corrigan discloses a flange portion (28) connected to an upper end of the cylindrical contact portion and having a diameter larger than a diameter of the inner circumferential surface of the opening portion (Corrigan Annotated Fig. 4), wherein an undersurface of the flange portion is engaged with the upper end of the opening portion (Fig. 4, where the undersurface of the flange portion and the upper end of the opening portion are mechanically engaged) when the liquid withdrawing device is attached to the opening portion (Corrigan Annotated Fig. 4).  
Regarding Claim 18, Corrigan discloses an endless elastic member extending around the second axis is attached to the undersurface of the flange portion (Corrigan Annotated Fig. 4).  
Regarding Claim 21, the Corrigan/Cha et al. combination teaches the distal end of the siphon tube (Corrigan, 27/Cha et al., 15) is positioned in the recess (Cha et al., Fig. 3) when the lower end of the engaging claw (Corrigan Annotated Fig. 4) is in contact with the upper end of the opening portion, where the Corrigan/Cha et al. combination is capable of this limitation because the siphon tube can be any length.  
Regarding Claim 22, the Corrigan/Cha et al. combination teaches the siphon tube (Corrigan, 27/Cha et al., 15) does not have a bellows structure (Cha et al., Fig. 3).  
Regarding Claim 23
Regarding Claim 24, the Corrigan/Cha et al. combination teaches in a state where the lower end of the cylindrical guide portion (Corrigan Annotated Fig. 4) is in contact with the upper end of the opening portion (Corrigan Annotated Fig. 4), the distal end of the siphon tube (Corrigan, 27/Cha et al., 15) is not in contact with the bottom surface of the first container (Corrigan, 11), where the Corrigan/Cha et al. combination is capable of this limitation because the siphon tube can be any length.
Claims 2, 14, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Corrigan (WO 2013153356 A1) in view of Cha et al. (USPN 4470526), in further view of Koh (US PGPub 20110108580 A1), as best understood.
Regarding Claim 2, Corrigan discloses the first container made of plastic materials (Pg. 3, Lines 31-32), but does not disclose a second container or the first container made of resin.
Koh teaches a second container (340) formed in a cylindrical shape along the first axis direction in order to provide a flat surface to secure the first container (Para. 21).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the first container of Corrigan with a second container as taught by Koh in order to provide a flat surface to secure the first container.
The Corrigan/Cha et al./Koh combination teaches the second container (Koh, 340) accommodating the first container (Corrigan, 11) with the opening portion (Corrigan Annotated Fig. 4) being exposed and an inner circumferential surface in 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a resin with the invention of the Corrigan/Cha et al./Koh combination, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP §2144.07.  Here, resin is a general term that can include plastics.
Regarding Claim 14, the structural limitation of the apparatus described in the claim is recited in claim 13.
Regarding Claim 16, the structural limitation of the apparatus described in the claim is recited in claim 15.
Regarding Claim 19, the structural limitation of the apparatus described in the claim is recited in claim 18.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa Hicks, whose telephone number is 571-272-9552.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Angelisa L. Hicks/
Primary Examiner
Examiner, Art Unit 3753